DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Restart of Response Period
The following Non-Final Office Action supersedes the previous Non-Final Office Action dated December 20, 2021.  The period for reply has been restarted. The reply period is set to expire 3 months from the mailing date of this communication.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 12-14, 30-31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleckler et al (US 20050169489 A1).

With respect to claim 1, Cleckler discloses an aircraft sensor probe associated with a portion of an aircraft (Par.[0003]), the aircraft sensor probe comprising: 
a microphone assembly having a portion configured to receive audio signals (figs.1-3 portion #24 is a microphone for receiving audio signals; Par.[0018]); and
a nosecone (fig.3 #16) associated with the microphone assembly and configured to shield the portion of the microphone assembly from noise generated by direct impact of an airflow for a plurality of local flow angles (Par.[0016] housing #16 shields microphone #24 from wind noise).

With respect to claim 2, Cleckler discloses the aircraft sensor probe of claim 1, wherein the nosecone is configured to maintain an acoustic pathway for the audio signal between the portion of the microphone assembly and an external environment of the aircraft sensor probe (Par.[0016] housing #16 provides an acoustic path to an external environment via ports #18).

With respect to claim 3, Cleckler discloses the aircraft sensor probe of claim 2, wherein the nosecone defines an internal volume (fig.3 #19) and includes a plurality of slits (fig.3 #18); the portion of the microphone assembly is arranged within the internal volume, and the series of slits define the acoustic pathway between the external environment and the portion of the microphone assembly (Par.[0017]).

With respect to claim 4, Cleckler discloses the aircraft sensor probe of claim 3, wherein the nosecone is configured to mitigate a transition or separation of the flow until substantially downstream of the series of slits, for the plurality of flow angles (Par.[0017]).

With respect to claim 6, Cleckler discloses the aircraft sensor probe of claim 2, wherein the nosecone comprises an acoustically transparent material that defines the acoustic pathway between the external environment and the portion of the microphone assembly (Par.[0017] sound may enter the housing via deformation of regions #16A, therefor the housing is acoustically transparent).

With respect to claim 8, Cleckler discloses the aircraft sensor probe of claim 1, wherein the nosecone comprises a tip configured to receive the airflow for the plurality of local flow angles, and a transition portion extending from the tip, and the tip and the transition portion cooperate to establish a flow transition point of the airflow downstream of the portion of the microphone assembly for the plurality of local flow angles (Par.[0016-0017] housing #16 comprises a tip that extents into a transition portion).

With respect to claim 12, Cleckler discloses the aircraft sensor probe of claim 1, further comprising a microphone assembly mount (fig.5 #30,32,34,36) downstream of the nosecone and configured to mount the microphone assembly substantially perpendicular to a direction of flow encountered by the nosecone (Par.[0019]).

With respect to claim 13, Cleckler discloses the aircraft sensor probe of claim 12, wherein the microphone assembly mount includes an alignment feature configured to rotationally position the microphone assembly relative to a centerline of the nosecone (fig.5 shaft #30 is mounts the microphone assembly #10 along a centerline of the nose cone).

With respect to claim 14, Cleckler discloses the aircraft sensor probe of claim 12, wherein the microphone assembly mount is configured to rotationally position the microphone assembly in response to a local flow angle of the airflow (fig.5 shaft #30 is mounts the microphone assembly #10 along a centerline of the nose cone).

With respect to claim 30, Cleckler discloses a method comprising: receiving an airflow along a nosecone (fig.3 #16) of an aircraft sensor probe (fig.3); detecting an audio signal associated with an external environment of the airflow using a microphone assembly (figs.1-3 portion #24 is a microphone for receiving audio signals; Par.[0018]); and reducing noise from direct flow for the audio signal for a plurality of local flow angles (Par.[0016] housing #16 shields microphone #24 from wind noise).

With respect to claim 31, Cleckler discloses the method of claim 30, wherein the detecting comprises receiving the audio signal substantially through the nosecone (Par.[0016] housing #16 provides an acoustic path to an external environment via ports #18).

With respect to claim 33, Cleckler discloses the method of claim 31, wherein the reducing comprises establishing a transition or separation of the airflow substantially downstream of the microphone assembly (fig.3 slits #18 are both upstream and downstream of microphone assembly #24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleckler et al (US 20050169489 A1) in view of McCormick et al (US 5808243).

With respect to claim 9, Cleckler discloses the sensor probe of claim 1, however does not disclose expressly further comprising an intermediary media arranged substantially between the nosecone and the portion of the microphone assembly and configured to at least one of filter the airflow or selectively attenuate a signal propagated through the nosecone.
McCormick discloses a sensor probe comprising a microphone assembly (fig.5 #30), a nosecone (fig.5 #100-1) and an intermediary media (fig.5 #112) arranged substantially between the nosecone and the portion of the microphone assembly and configured to at least one of filter the airflow or selectively attenuate a signal propagated through the nosecone (col.6 ln.12-44).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the intermediary media of McCormick in the sensor probe of Cleckler.  The motivation for doing so would have been to dampen the effects of wind noise within the microphone housing. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleckler et al (US 20050169489 A1).

With respect to claim 10, Cleckler discloses the aircraft sensor probe of claim 1, however does not disclose expressly wherein the nosecone comprises a hydrophobic material.
Official Notice is taken that hydrophobic materials are well-known in the art and it would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a hydrophobic material in the housing of Cleckler.  The motivation for doing so would have been to repel water from the internal microphone portion #24. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleckler et al (US 20050169489 A1) in view of Wehner (US 5666433).

With respect to claim 15, Cleckler discloses the aircraft sensor probe of claim 14, however does not disclose expressly further comprising an actuator configured to actively rotationally position the microphone assembly based on a detection of the local flow angle.
Wehner discloses a microphone assembly (fig.1) comprising an actuator (fig.1 #16; col.10 ln.34-40 “gimbal mount”) configured to actively rotationally position the microphone assembly based on a detection of a local flow angle (col.10 ln.34-65; “direction and range of the sound source”).
. 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleckler et al (US 20050169489 A1) in view of Staudinger et al (US 20200393562 A1). 

With respect to claim 35, Cleckler discloses the method of claim 30, wherein: the aircraft sensor probe is connected to an aircraft (Par.[0003]) however does not disclose expressly wherein the probe is connected to a wing assembly of an aircraft; and the method further comprises damping an oscillation of the aircraft sensor probe relative to the wing assembly of the aircraft.
Staudinger discloses microphone sensor probes (fig.3 #106) connected to a wing assembly of an aircraft (Par.[0038]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the probe assembly using the mount of figure 5 of Cleckler to a wing of an aircraft as performed by Staudinger.  The motivation for doing so would have been to detect audio of objects within the vicinity of the aircraft. 

Claims 19-21, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staudinger et al (US 20200393562 A1) in view of Cleckler et al (US 20050169489 A1).

With respect to claim 19, Staudinger discloses an aircraft comprising: 
an arrangement of sensor probes (fig.3 #106) configured to detect an audio signal (Par.[0038]).
Staudinger does not disclose expressly wherein each sensor probe of the arrangement is configured to manipulate an airflow for a plurality of local flow angles to reduce noise from direct flow for the audio signal.
Cleckler discloses a sensor probe (fig.3) configured to manipulate an airflow for a plurality of local flow angles to reduce noise from direct flow for the audio signal (Par.[0016] housing #16 shields microphone #24 thereby reducing wind noise).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the probe assembly using the mount of figure 5 of Cleckler to the wing of the aircraft of Staudinger.  The motivation for doing so would have been to use the wind shielded microphone of Cleckler as the microphones of Staudinger. 

With respect to claim 20, Staudinger discloses the aircraft of claim 19, wherein one or more sensor probes of the arrangement of sensor probes are positioned substantially inside the aircraft (Par.[0038] “The array of microphones 106 can be located at one or more locations on the aircraft 102, such as a wing, wingtip, tail, tail tip, nose, and/or a surface of a body (e.g., a fuselage) of the aircraft 102 (e.g., mounted above and/or below the belly of the fuselage)”).

With respect to claim 21, Staudinger discloses the aircraft of claim 19, however does not disclose expressly wherein one or more of the arrangement of sensor probes extend from a portion of the aircraft.
Cleckler discloses a sensor probe (fig.3) comprising a mount (fig.5 #30,32,34,36) that extends the sensor probe away from a mounted object.
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the probe assembly using the mount of figure 5 of Cleckler to the wing of the aircraft of Staudinger.  The motivation for doing so would have been to use the wind shielded microphone of Cleckler as the microphones of Staudinger. 

With respect to claim 26, Staudinger discloses the aircraft of claim 19, however does not disclose expressly wherein each sensor probe of the arrangement includes a microphone assembly having a port configured to receive the audio signals, and a nosecone associated with the microphone assembly and configured to manipulate the airflow to reduce the noise.
Cleckler discloses a sensor probe (fig.3) configured to manipulate an airflow for a plurality of local flow angles to reduce noise from direct flow for the audio signal; fig.3 #18) configured to receive the audio signals, and a nosecone (fig.3 #16) associated with the microphone assembly and configured to manipulate the airflow to reduce the noise (Par.[0016] housing #16 shields microphone #24 thereby reducing wind noise).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to mount the probe assembly using the mount of figure 5 of Cleckler to the wing of the aircraft of Staudinger.  The motivation for doing so would have been to use the wind shielded microphone of Cleckler as the microphones of Staudinger. 



With respect to claim 29, Staudinger discloses the aircraft of claim 26, wherein the nosecone defines an internal volume and a series of slits (Cleckler: fig.3 #18) extending between an external environment of the aircraft and the internal volume (Cleckler: fig.3 #19), the portion of the microphone assembly (Cleckler: fig.3 #24) is arranged within the internal volume, and the series of slits define the acoustic pathway between the external environment and the portion of the microphone assembly (Par.[0017]).

Conclusion

Xu et al (US 20160063987 A1) discloses a UAV for collecting audio data. 
Coonse, Jr. (US 7383106 B1) discloses an active noise control system for aircraft.
Rees (US 6034760) discloses a method of detecting weather conditions in the atmosphere. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654